Bumpkin, J.
1. Beside the grounds of the motion for a new trial which assigned error on the direction of a verdict, there were others which complained of various rulings in regard to the admission or rejection of evidence. In some of these the evidence involved was not set out, and others were insufficient to raise any distinct question for decision. In so far as the grounds based on rulings in regard to evidence properly raised questions for decision, none of them showed any error which should cause a reversal.
2. Upon careful consideration of the evidence, it is held that there was no error in directing a verdict for the defendants. Though the plaintiffs might sue in their own names as heirs to recover land left by a deceased person, there being no administrator, under the evidence they could not recover. See, in.this connection, McGlamory v. McCormick, 99 Co. 148 (24 S. E. 941); Medlock v. Merritt, 102 Ga. 212 (29 S. E. 185); Hodges v. Stuart Lumber Co., 128 Ga. 733 (58 S. E. 354).

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.